Citation Nr: 1311184	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  12-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ankle disability. 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to November 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's left ankle disability either began during or was otherwise caused by his military service from November 1952 to November 1954.


CONCLUSION OF LAW

Criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is seeking service connection for a left ankle disability which he believes is the result of two in-service ankle injuries that allegedly occurred at Fort Campbell and in Korea from November 1952 to November 1954.

In his claim, the Veteran stated that his disability began in January 1953, and he has added additional detail in a series of statements (including in December 2011, in his notice of disagreement and in his substantive appeal), asserting that he injured his left ankle in basic training while at Fort Campbell and had it wrapped at sick call, but did not require follow-up treatment.  He asserted that he reinjured his ankle in Korea in the summer of 1953, while at an isolated outpost, and was unable to get any medical attention; he reported limping on it until it improved.  He explained that as he aged, his ankle kept turning to one side, straining the tendons.  He stated that he had worn a variety of ankle supports through the years and now wore a rigid plastic support in an effort to prevent falls.  However, he has described several falls in the 1990s and 2000s.

In support of the Veteran's claim, his wife stated in 2011 that she had known the Veteran for over 45 years, and noted that he had fallen frequently due to a left ankle which had gotten worse through the years.  She described that he had worn different supports through the years and had lost flexibility.  

However, the fact remains, that in 2011, the Veteran had been out of service for more than 55 years, meaning that his wife did not know him for more than a decade after he separated from service.  Such a conclusion is supported by the fact that the Veteran stated that he married his wife in June 1966 in his application for VA benefits.  

Thus, the Veteran's wife does not have actual knowledge of the condition of his left ankle at separation or for a decade thereafter.  As will be discussed, there is not disagreement with the conclusion that the Veteran has a current left ankle disability, but rather the question is whether such a disability is a result of the Veteran's military service.  Because the Veteran's wife does not have actual knowledge of his condition in service or in the decade therafter, her statement is of little probative value in determining the etiology of his left ankle disability.

Service treatment records show that the Veteran was found to have normal lower extremities on his enlistment physical in September 1952, and he specifically denied any foot trouble.  At his separation physical in November 1954, the Veteran's lower extremities were again found to be normal.  Moreover, on a medical history survey completed in conjunction with his separation physical, the Veteran again specifically denied having then, or having ever had any foot trouble.  Yet, the Veteran did specifically acknowledge the presence of three separate medical conditions on the survey, suggesting that he took the time to review and complete the questionnaire, providing highly probative factual against this claim.  

The service treatment records also show that the Veteran received treatment for myositis in August 1953 and for a foot rash in September 1954, suggesting that he was willing to seek medical treatment while in service.  However, no treatment for the left lower extremity was shown to have been received during service.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is considered to be competent to describe injuring his ankle and to describe symptoms such as pain.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Moreover, in evaluating a claim for service-connection, due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Here, the Veteran reports injuring his left ankle on two occasions in service.  The service treatment records refute the Veteran's assertions in that no record of any ankle treatment is contained in the service treatment records; the Veteran denied any foot problems at separation; and his lower extremities were found to be normal on his separation physical.  Not only do the service treatment records fail to actually show any ankle treatment, but the service treatment records do show treatment on two other occasions, suggesting that the Veteran was willing to seek medical treatment during service.  Moreover, there is no mention of any ankle problems for many years after service.  As such, there is evidence of record which persuasively weighs against the conclusion that the Veteran injured his left ankle during service.

In an August 2012 conversation with the RO, the Veteran stated that he did not report his left ankle at separation, so as to avoid being delayed longer in getting home.  Such an explanation is plausible, and indeed, the Board does not find the Veteran's reports of injury to be wholly incredible in this instance; however, even if it is accepted that the Veteran did in fact injure his left ankle on two occasions during service, this alone does not warrant service connection.  Rather, it must be shown that such injuries caused a chronic disability, and in this case, the evidence of record does not appear to show that a chronic disability resulted from the Veteran's two left ankle injuries in service.   

That is, the evidence of record suggests that the in-service ankle injuries were acute in nature.  The Veteran reported that he only sought medical care for the initial alleged left ankle injury during basic training.  Nevertheless, even if the Veteran did injure his left ankle in basic training, he continued to serve several additional years without any left ankle complaints being voiced or treatment being sought, despite his seeking treatment for several other medical conditions during that time.

The Veteran has also alleged that he hurt his left ankle while in the field in Korea in the summer of 1953 but was unable to get treatment.  He recalled having had to limp around until it healed.  However, this very statement suggests that the ankle did, in fact, heal; a conclusion which is bolstered by the fact that the Veteran did seek treatment for myositis in August 1953, suggesting that if his ankle had continued to cause problems he would have sought treatment for it at that time once he had access to medical care for the myositis. 

Additionally, while the Veteran has asserted that he did not report any ankle problems at separation because he was afraid of having his discharge delayed, which the Board understands in some cases did occur with some Veterans, he did, in fact, note several conditions on his medical history survey completed in conjunction with his separation physical; simply omitting any foot problems.  This selective recording of complaints weighs against the finding that the Veteran had an actual left ankle disability at separation, particularly when combined with the fact that his separation physical found his lower extremities to be normal, providing more evidence against this claim. 

Following service, the Veteran's claims file is void of any medical evidence for more than four decades, which also tends to weigh against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The first post-service medical evidence of record is dated in 1999, but even then the records only describe arm and shoulder problems which had resulted from several falls, including one where the Veteran fell while hunting on rough terrain.
 
In October 2004, the Veteran was diagnosed by VA with claw foot secondary to Charcot-Marie-Tooth disease.  He was fitted for an orthopedic boot with soft liner and rocker soles.  It was noted that he had a long history of leg problems due to Charcot-Marie-Tooth disease and rheumatoid arthritis.  VA treatment records through 2010 continue to show Charcot-Marie-Tooth disease with claw foot.

In this regard, the evidence of record fails to establish continuity of symptomatology from the Veteran's time in service.  His lower extremities were found to be normal at separation, and no actual ankle disability was diagnosed for a number of years after service.  

Moreover, to the extent that the Veteran has reported having symptoms for many years, such is refuted by the fact that the Veteran was not shown to have a left ankle disability at separation and was not shown to have any symptoms for many years, providing evidence against this claim that outweighs his current recollections. 

Moreover, the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As will be discussed below, the medical evidence confirms that the Veteran currently has a left ankle disability.  However, to the extent he believes that a current ankle disability is the result of ankle injuries during service, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to address the etiology of his left ankle disability.
 
Several medical opinions have sought to address the etiology of the Veteran's left ankle disability.  In February 2012, the Veteran was seen by Dr. E.S. at a private rheumatology clinic for follow-up of rheumatoid arthritis, osteoarthritis and Charcot-Marie-Tooth disease.  The Veteran reported noticing progressive weakness and change in the structure of his left ankle.  He reported that he had injured his left ankle in his 20s while in service.  He indicated that his ankle had become weak over the previous few decades and would become weak and roll or buckle on occasion, causing falls.  It was noted that the right ankle did not have similar laxity or instability.  On examination, the Veteran was noted to have high arches in both feet and joints and cockup toes.  The left ankle was aligned in such a way that the left heel was pronating and the ankle was tilted laterally.  Passively, there was slightly restricted ankle movement on passive dorsiflexion and planter flexion.  The subtalar joint had laxity and excess movement on inversion and very restricted eversion.  It was noted that the Veteran had lower extremity muscular atrophy secondary to Charcot-Marie-Tooth disease.  He was also noted to have progressive instability of the left ankle and especially the subtalar joint. The doctor found ligamentous instability as well as secondary degenerative arthritis.  It was noted that the changes were asymmetrical and he believed that they were due to the original injuries and ligamentous damage when the Veteran was in the service.  The doctor stated that the Charcot-Marie-Tooth disease was not responsible for the degree of instability in the subtalar joint, but he failed to explain why.

Moreover, while Dr. E.S.'s statement linked the Veteran's left ankle disability with his military service, he did not provide any explanation or rationale for his statement; and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  For example, the doctor did not address the more than 50 years between the Veteran's time in service and his treatment in 2012.  He also did not address the Veteran's separation physical which found his left lower extremity to be normal. 

Nevertheless, given the suggestion that the Veteran might have a left ankle disability secondary to his military service, a VA examination was provided in September 2012.  The examiner reviewed the Veteran's claims file, taking note of the suggestion that he had a left ankle condition secondary to service.  X-rays showed nonunitofmity of the joint space in the left ankle mortise with narrowing at the medial aspect of the tibial plafond and talar dome.  This was compatible with previous ligamentous injury.  There was also minimal degenerative joint change at the tibiotalar joint, with a tiny dorsal calcaneal spur.  Having examined the Veteran, the examiner concluded that the minimal degenerative joint disease in his left ankle was less likely than not related to his military service.  The examiner explained that there was no indication in the service treatment records that the Veteran was evaluated or treated for a left ankle condition.  The examiner nevertheless assumed that the Veteran had rolled his left ankle twice while on active duty, but explained that ankle sprains and strains were time limited conditions, which in the absence of ligamentous instability were without potential for subsequent degenerative joint disease.  

The examiner noted that the Veteran's separation physical found no physical  abnormalities of the left ankle.  Likewise, there was no evidence of any treatment in the years following service.  The examiner noted the suggestion by the private doctor that the Veteran's in-service ankle injuries caused his current ankle condition, but found that the Veteran had been evaluated numerous times in the VA podiatry clinic thereafter with the consistent conclusion that his left ankle condition was a result of progressive muscle wasting secondary to Charcot-Marie-Tooth disease and osteoarthritis.  The examiner noted that the private opinion was based solely on the Veteran's report and did not take into account the fact that the Veteran's left ankle was normal at separation.  The examiner explained that the physical examination of the left ankle revealed a left talar tilt, which the examiner explained was most likely related to the progressive muscle wasting associated with Charcot-Marie-Tooth disease.  The examiner noted that the x-rays showed minimal degenerative joint disease of the left ankle, compared to the right ankle, but found that this was most likely related to the talar tilt that was associated with the Charcot-Marie-Tooth disease that was diagnosed after separation from service.

Here, the VA examiner reviewed the Veteran's medical history and provided a rationale for his conclusion that was grounded in the medical evidence of record.  He also specifically refuted the suggestion by Dr. E.S. that the Veteran's current left ankle disability was secondary to his military service.  For those reasons, the examiner's opinion is found to be the most probative evidence of record as to the etiology of the Veteran's left ankle disability, and it is therefore afforded the greatest weight.  Because the weight of the evidence is against the Veteran's claim, it is denied. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not identified additional treatment records to be sought.  VA treatment records have also been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he specifically declined wanting a hearing in a phone conversation with the RO in August 2012 (as noted by a report of contact that is of record)

The Veteran was also provided with a VA examination in September 2012 (the report of which has been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the VA examination.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for a left ankle condition is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


